Citation Nr: 0901105	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than November 13, 
1998 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with bipolar I disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to February 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for PTSD, rated 50 percent, effective November 13, 
1998 (date of the claim to reopen).  

Notably, a March 2004 rating decision increased the rating 
for the veteran's PTSD to 70 percent, effective September 25, 
2003 (the date that an increase was warranted).  The veteran 
has not expressed dissatisfaction with the rating and 
effective date assigned for the increase to 70 percent, and 
those matters are not before the Board.  (Significantly, he 
noted on his August 2005 VA Form 9 that he was only appealing 
the July 2003 rating decision which granted service 
connection effective November 13, 1998).


FINDINGS OF FACT

1.  An unappealed March 1980 rating decision denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disability claimed as a nervous condition.  

2.  The first communication from the veteran following the 
March 1980 rating decision (which has been interpreted as an 
informal claim of service connection for a psychiatric 
disability to include PTSD and bipolar I disorder) was 
received on November 13, 1998.


CONCLUSION OF LAW

An effective date earlier than November 13, 1998 is not 
warranted for the award of service connection for PTSD with 
bipolar I disorder.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decision on appeal granted service connection 
for PTSD with bipolar I disorder, and assigned an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2005 statement of the case provided notice on the 
"downstream" issue of an earlier effective date for the 
award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond.  Neither he nor his representative 
has alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The veteran's treatment records have been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any such evidence that remains 
outstanding (notably he submitted duplicate evidence that he 
stated was not considered with previous rating decisions; 
however such evidence had been previously considered.)  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The veteran argues, in essence, that he is entitled to an 
effective date in 1970 when he was in service, as he 
exhibited anxiety symptoms while in service.  A March 1980 
rating decision denied the veteran's claim of service 
connection for a psychiatric disability claimed as nervous 
condition.  He did not appeal that decision.  Hence, it 
became final, and is not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decision.  
38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  The veteran 
has not specifically alleged CUE with the March 1980 rating 
decision and that rating decision is a legal bar to an 
effective date prior to the date of that decision.

The veteran's informal claim to reopen a claim of service 
connection for a psychiatric disability was received by the 
RO on November 13, 1998.  The only question before the Board 
at this time is whether subsequent to the March 1980 rating 
decision, and prior to November 13, 1998, the veteran 
communicated an intent to reopen the claim seeking service 
connection for a psychiatric disability.  There is nothing in 
the record to suggest that he did so.  Nothing in the claims 
file received during this time period may be construed as a 
formal or informal claim seeking to reopen a claim of service 
connection for psychiatric disability (to include PTSD and 
bipolar I disorder). 

As the veteran's claim to reopen the claim of service 
connection for a psychiatric disability was received on 
November 13, 1998, the earliest effective date possible for 
the grant of service connection under the governing law and 
regulations, outlined above, is the November 13, 1998 date 
assigned.  Accordingly, as a matter of law, the appeal 
seeking an effective date prior to November 13, 1998 for the 
grants of service connection for PTSD with bipolar I disorder 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

An effective date prior to November 13, 1998 for the grant of 
service connection for PTSD with bipolar I disorder is 
denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


